Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
7, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 7, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00517-CR
____________
 
IN RE ORLEAN AYERS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
8, 2009, relator filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asked this court to compel the
judge of the 176th District Court of Harris County to rule on relator=s motion for DNA testing.




As the party seeking relief, relator had the burden of
presenting this court with a sufficient record to establish his right to
mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). 
Relator has failed to meet this burden.  Relator included with his petition a
copy of a motion for DNA testing, but this copy bears no file stamp.  Relator has not established that he
is entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.